EXHIBIT 10.1
 


[logo.jpg]

 
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com


July 1, 2013




Mr. Brian Baker
[___________]
[___________]




Dear Brian:


On behalf of Medical Action Industries Inc. (the “Company”), it is with great
pleasure that we offer you the opportunity for continued growth and success.


As of July 1, 2013, you are promoted to the position of Vice President of
Finance and appointed as a Named Executive Officer and as the Principal
Accounting Officer of the Company.  You will receive a base salary of $7,692.30
payable on a bi-weekly basis (with applicable deductions for withholding taxes,
FICA, etc.) in accordance with the Company’s normal payroll practices. In
addition to your base compensation, we offer you the opportunity of earning an
additional 35% in bonus potential by participating in our Fiscal Year 2014
Management Incentive Program.  In addition, the Board of Directors has approved
entry by the Company into a Change in Control Agreement with you.


Once again, we are extremely pleased to offer you this compensation package.
Congratulations on your promotion!




Sincerely,


/s/ Monika Goedel


Monika Goedel
Director of Corporate Administration




Accepted By:


 

/s/ Brian Baker July 1, 2013 Brian Baker Date

 
cc:  Paul Meringolo, Chief Executive Officer